Bloodworth, J.
Williams gave to Dennis a check for $63.50 in part payment for certain cattle, and then ordered the bank upon which the check was drawn not to pay it. Dennis brought suit on the check in a justice’s court. The defendant filed a plea denying indebtedness, and further pleaded that plaintiff had damaged him in the sum of $75 because of certain representations made as to the value of the cows. After a verdict for the plaintiff for $30, an appeal to the superior court was entered by the defendant. On the trial in the superior court the defendant admitted “the execution of the check, and assumed the burden.” When he did this it became incumbent upon him to prove the truth of the allegations in his plea. This he failed to do, and the court properly directed a *737verdict for the plaintiff. Wilson v. Wilson, 23 Ga. App. 94 (2) (97. S. E. 558), and cit.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.